EXHIBIT 10.3

PHOENIX TECHNOLOGIES LTD

RESTRICTED STOCK PURCHASE AGREEMENT

NOTICE OF GRANT

Phoenix Technologies Ltd, a Delaware corporation (the “Company”), hereby grants
to the employee named below (the “Employee”) the right to acquire Restricted
Stock (the “Grant”). The terms and conditions of the Grant are set forth in this
Notice of Grant, and in the attached Restricted Stock Purchase Agreement (the
“Agreement”).

 

Name of Employee:    Woodson Hobbs Date of Grant:    September 27, 2006
Consideration:    Promise of Future Services Price of a Share:    Par Value
($0.001) Total Number of Shares Granted:    100,000

Additional Terms/Acknowledgements: The undersigned Employee acknowledges receipt
of, and understands and agrees to, this Notice of Grant, and the Agreement.
Employee further acknowledges that as of the Date of Grant, this Notice of
Grant, the Agreement, the offer letter between the Employee and the Company
dated September 6, 2006 (the “Offer Letter”) and the Severance and Change of
Control Agreement between the Optionee and the Company dated September 6, 2006
(the Severance and Change in Control Agreement”) set forth the entire
understanding between Employee and the Company regarding the Grant and supersede
all prior oral and written agreements on that subject.

Withholding Obligations: The undersigned Employee acknowledges that the Grant
may give rise to federal, state, local and foreign tax withholding obligations.
As discussed in more detail in Section 13 of the Agreement, the undersigned
shall make acceptable arrangements to pay any withholding or other taxes that
may be due as a result of the vesting of the Grant.

 

PHOENIX TECHNOLOGIES LTD.      EMPLOYEE

/s/ Scott C. Taylor

    

/s/ Woodson Hobbs

Scott C. Taylor      Signature Senior Vice President, General Counsel and       
Secretary        Date:  

 

     Date:  

 

 

  Initials:      WH         EXECUTION COPY



--------------------------------------------------------------------------------

PHOENIX TECHNOLOGIES LTD

RESTRICTED STOCK PURCHASE AGREEMENT

1. Grant of Restricted Stock. Pursuant to the Notice of Grant, this Restricted
Stock Purchase Agreement (the “Agreement”), the Offer Letter (as defined in the
Notice of Grant) and the Severance and Change of Control Agreement (as defined
in the Notice of Grant), Phoenix Technologies Ltd., a Delaware corporation (the
“Company”), has granted Employee an award of Restricted Stock for the number of
shares of the common stock of the Company (the “Common Stock”) indicated in the
Notice of Grant (the “Grant”). The Grant is not intended to constitute a
“nonqualified deferred compensation plan” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended, and will be interpreted
accordingly.

2. Vesting. Subject to all the terms and conditions of this Agreement, including
but not limited to Section 4(c) of this Agreement, the Restricted Stock under
the Grant vests as to 50% of the total number of Restricted Stock covered by the
Grant (as shown on the Notice of Grant) on the two-year anniversary of the
commencement of Employee’s employment with the Company. Thereafter, the
remaining unvested Restricted Stock covered by the Grant shall vest in four
(4) substantially equal installments (rounded to the nearest whole number) every
six (6) months starting on the first business day of the sixth month following
the two-year anniversary of the commencement of Employee’s employment with the
Company, so that the Restricted Stock covered by the Grant is fully vested on
the fourth anniversary of the commencement of Employee’s employment with the
Company. No Restricted Stock will vest after the Employee ceases to provide
service to the Company; subject to certain vesting acceleration in connection
with certain terminations of employment as described in the Severance and Change
in Control Agreement. The Restricted Stock subject to this Grant may vest on an
accelerated basis pursuant to the Severance and Change in Control Agreement.

3. Administration of Agreement. This Agreement shall be administered by the
Company’s Board of Directors (“Board”) or a committee thereof (“Committee”) that
satisfies the requirements of Applicable Law (individually or collectively, the
“Administrator”). To the extent desirable to treat the transactions contemplated
under this Agreement as exempt under Rule 16b-3 under the Securities Exchange
Act of 1934 (the “Exchange Act”), the Committee shall consist of at least two
“non-employee directors” as defined under Rule 16b-3. Subject to the provisions
of this Agreement, the Administrator shall have the authority in its discretion:

(a) to construe and interpret the terms of this Agreement;

(b) to modify or amend the Grant (subject to Section 5 of the Agreement);

(c) to authorize any person to execute on behalf of the Company any instrument
required to effect the Grant; and

(d) to make all other determinations deemed necessary or advisable for
administering the Agreement.

 

  Initials:      WH         EXECUTION COPY



--------------------------------------------------------------------------------

The Administrator’s decisions, determinations and interpretations shall be final
and binding on the Employee.

4. Adjustment upon Changes in Capitalization, Dissolution or Liquidation, or
Change of Control.

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Restricted Stock covered by
the Grant shall be proportionately adjusted for any increase or decrease in the
number of issued shares of Common Stock resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of issued shares of
Common Stock effected without receipt of consideration by the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Board, whose determination in that respect shall
be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number of shares of
Restricted Stock subject to this Grant.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator may provide for the full
acceleration of the vesting of the Restricted Stock granted under this
Agreement.

(c) Change of Control. Notwithstanding Section 2 above, in the event of a Change
of Control, as defined in the Employee’s Severance and Change of Control
Agreement dated September 6, 2006 (the “Change of Control Agreement”), the terms
of such Change of Control Agreement shall apply to the Grant of this Restricted
Stock.

(d) Corporate Transaction. In the event of (i) the consummation of a merger of
the Company with or into another corporation, or (ii) the consummation of the
sale of all or substantially all of the assets or all or substantially all of
the outstanding securities of the Company ((i) or (ii) is referred to herein as
a “Corporate Transaction”), the forfeiture, reacquisition or repurchase rights
for the shares of Restricted Stock covered by this Grant shall be assigned by
the Company to the successor corporation (or any parent of subsidiary). In the
event that the successor corporation refuses to receive an assignment of or
continue such rights, the shares of Restricted Stock covered by this Grant shall
become fully vested. If as a result of a Corporate Transaction, the shares of
Restricted Stock become fully vested, the Administrator, with the consent of the
Employee, may (but is not obligated to) provide for a cash payment in exchange
for such shares of Restricted Stock.

 

  Initials:      WH         EXECUTION COPY



--------------------------------------------------------------------------------

5. Amendment and Termination of Agreement. The Board may at any time amend,
alter, suspend or terminate the Agreement, provided that no amendment,
alteration, suspension or termination of the Agreement shall impair the rights
of the Employee, unless mutually agreed otherwise between the Employee and the
Administrator, which agreement must be in writing and signed by the Employee and
the Company.

6. Forfeiture/Right of Repurchase. The Restricted Stock the Employee acquires
under the Grant may subject to (i) forfeiture, (ii) a right of repurchase in
favor of the Company, or (iii) both. The Restricted Stock the Employees acquires
under the Grant will become nonforfeitable as the shares vest pursuant to
Section 2 above and the applicable provisions of the Severance Agreement.
Moreover, the Company’s right to repurchase the Restricted Stock the Employee
acquires pursuant to the Grant will lapse and expire at the same rate as the
Restricted Stock vests. For purposes of facilitating the enforcement of the
provisions of this Section, the Company may issue stop-transfer instructions on
the Restricted Stock to the Company’s transfer agent, or otherwise hold the
Restricted Stock in escrow, until the Restricted Stock has vested and the
Employee has satisfied any applicable tax withholding obligations. The Shares
shall be delivered to Employee within two (2) business days after vesting and
payment of all tax withholding obligations. Any new, substituted or additional
securities or other property which is issued or distributed with respect to the
Restricted Stock that has not vested shall be subject to the same terms and
conditions as are applicable to the Restricted Stock under this Agreement.

7. Leave of Absence. For purposes of this Agreement, the Employee is a
common-law employee, and the Employee’s service does not terminate when the
Employee goes on a bona fide leave of absence that was approved by the Company
(or its parent or subsidiary) in writing, if the terms of the leave provide for
continued service crediting, or when continued service crediting is required by
“Applicable Law” (as such term is defined in the Company’s 1999 Stock Plan). The
Employee’s service terminates in any event when the approved leave ends, unless
the Employee immediately returns to active work. The Company determines which
leaves count for this purpose, and when the Employee’s service terminates for
all purposes under this Agreement.

8. Service Provider Rights. The Employee acknowledges and agrees that the
vesting of the Restricted Stock pursuant to the vesting schedule in this
Agreement is earned by continuing as an employee at the will of the Company (and
not through the act of being hired or the award of the Grant), except as
otherwise provided for the vesting acceleration pursuant to the Severance
Agreement. The Employee further acknowledges and agrees that neither this
Agreement nor the transactions contemplated hereunder constitute an express or
implied promise of continued employment for any period, and shall not interfere
with the Employee’s or the Company’s right to terminate the Employee’s
employment at any time or for any reason.

9. Transferability and Sale Restrictions. Employee agrees not to sell any
Restricted Stock prior to its vesting or dispose of the shares acquired under
the Grant at a time when Applicable Laws, or Company policies prohibit
disposition. The rights and obligations of the Company under the Grant shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. The Employee’s rights and obligations under
the Grant with respect to the unvested Restricted Stock may only be assigned
with the prior written consent of the Company, which reasonable consent will not
be withheld. The Grant with respect to the

 

  Initials:      WH         EXECUTION COPY



--------------------------------------------------------------------------------

unvested Restricted Stock may not be transferred in any manner otherwise than by
will or by the laws of descent or distribution during the lifetime of the
Employee, unless otherwise approved by the Company’s Board of Directors. The
terms of this Agreement shall be binding upon the executors, administrators,
heirs, successors and assigns of the Employee.

10. Voting and Other Rights. Subject to the terms of this Agreement, the
Employee shall have all the rights and privileges of a shareholder of the
Company while the Restricted Stock are subject to stop-transfer restrictions, or
otherwise held in escrow, including the right to vote and the right to receive
dividends (if any).

11. Withholding Obligations. The Company’s obligation to issue or deliver shares
shall be subject to satisfaction of applicable federal, state, local and foreign
tax withholding requirements. No later than the date as of which an amount first
becomes includible in the Employee’s gross income for federal income tax
purposes (the “Tax Date”) with respect to the Restricted Stock, the Employee
shall pay to the Company, or make arrangements satisfactory to the Company
regarding the payment of, any federal, state, local or foreign taxes of any kind
required by law to be withheld with respect to such amount. At the Employee’s
electin, withholding obligations may be settled with Common Stock that is part
of the Grant that gives rise to the withholding requirement. The obligations of
the Company under the Grant shall be conditional on such payment or
arrangements, and the Company shall, to the extent permitted by Applicable Law,
have the right to deduct any such taxes from any payment otherwise due to the
Employee.

The Employee may satisfy any withholding tax requirements by one or any
combination of the following means: (i) tendering a cash payment or
(ii) authorizing the Company to withhold shares otherwise issuable to the
Employee under the Grant (the “Share Withholding Election”). (See Exhibit B,
“Notice of Withholding Election”)

A Share Withholding Election is subject to the following requirements: (i) the
election must be in writing and delivered to the Company prior to the Tax Date;
and (ii) the election shall be irrevocable by the Employee; provided, however,
that the Employee may change the method for satisfying subsequent withholding
obligations by making a subsequent irrevocable withholding election.

12. Restricted Legends. All certificates, if any, representing the shares issued
under the Grant shall, where applicable, have endorsed thereon the following
legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF A RESTRICTED STOCK PURCHASE AGREEMENT BETWEEN THE COMPANY AND THE
REGISTERED HOLDER, OR SUCH HOLDER’S PREDECESSOR IN INTEREST, A COPY OF WHICH IS
ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.

13. Release of Personal Data. The Employee authorizes and directs the Company to
collect, use and transfer in electronic or other form, any personal information
(the “Data”) regarding the

 

  Initials:      WH         EXECUTION COPY



--------------------------------------------------------------------------------

Employee’s employment, the nature and amount of the Employee’s compensation and
the facts and conditions of the Employee’s participation in the Agreement
(including, but not limited to, the Employee’s name, home address, telephone
number, date of birth, social security number (or any other social or national
identification number), salary, nationality, job title, number of shares held
and the details of all awards or any other entitlement to shares awarded,
cancelled, exercised, vested, unvested or outstanding) for the purpose of
implementing, administering and managing the Employee’s participation in the
Agreement. The Employee understands that the Data may be transferred to the
Company (or its parent or any of its subsidiaries) or to any third parties
assisting in the implementation, administration and management of the Agreement,
including any requisite transfer to a broker or other third party assisting with
the administration of the Grant under the Agreement or with whom shares acquired
pursuant to the Grant or cash from the sale of such shares may be deposited. The
Employee acknowledges that recipients of the Data may be located in different
countries, and those countries may have data privacy laws and protections
different from those in the country of the Employee’s residence. Furthermore,
the Employee acknowledges and understands that the transfer of the Data to the
Company (or its parent or any of its subsidiaries) or to any third parties is
necessary for the Employee’s participation in this Agreement.

The Employee may at any time withdraw the consents herein by contacting
Employee’s local human resources representative in writing. Employee further
acknowledges that withdrawal of consent(s) may affect the Employee’s ability to
exercise or realize benefits from the Grant, and Employee’s ability to
participate in the Agreement.

14. Notices. Any notice to be given or delivered to the Company relating to this
Agreement shall be in writing and addressed to the Company at its principal
corporate offices. Any notice to be given or delivered to the Employee relating
to this Agreement shall be in writing and addressed to the Employee at such
address of which the Employee advises the Company in writing. All notices shall
be deemed effective upon personal delivery or upon deposit in the U.S. mail,
postage prepaid and properly addressed to the party to be notified.

15. The Company’s obligation to deliver the Shares provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the you or others, except as
otherwise specifically provided for in this Agreement. All legal fees and
expenses which may reasonably incur as a result of any dispute or contest
between Employee and the Company with respect to the validity or enforceability
of, or liability under, any provision of this Agreement, or any guarantee of
performance thereof, shall be paid, by the non-prevailing party in such dispute
or contest. Notwithstanding the previous sentence, if the Employee is terminated
as described in Section 3(b) of Employee’s Severance and Change of Control
Agreement, the Company shall pay Employee’s legal fees as incurred with respect
to any dispute or contest arising under this Agreement (irrespective of the
outcome thereof).

16. Entire Agreement; Governing Law. This Agreement, the attached Exhibit A, the
Offer Letter and the Severance and Change in Control Agreement constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and the Employee with respect to the subject matter hereof, and may not be
modified adversely to the Employee’s interest except by means of

 

  Initials:      WH         EXECUTION COPY



--------------------------------------------------------------------------------

a writing signed by the Company and Employee. In the event of a conflict between
this Agreement or the Notice of Grant and the Severance and Change in Control
Agreement, the terms of the Severance and Change in Control Agreement shall
prevail. This Agreement and the attached Exhibit A will be interpreted and
enforced under the law of the of the State of California.

Any legal action or other legal proceeding relating to this Agreement shall be
brought or otherwise commenced in any state or federal court located in Santa
Clara County, California and both parties expressly and irrevocably consent and
submit to the jurisdiction of each state and federal court located in Santa
Clara County, California (and each appellate court located in the State of
California), in connection with any such legal proceeding; agree not to assert
(by way of motion, as a defense or otherwise), in any such legal proceeding
commenced in any state or federal court located in Santa Clara County,
California, any claim that the party is not subject personally to the
jurisdiction of such court, that such legal proceeding has been brought in an
inconvenient forum, that the venue of such proceeding is improper or that this
Agreement or the subject matter of this Agreement may not be enforced in or by
such court.

* * * *

By Employee’s signature and the signature of the Company’s representative below,
Employee and the Company agree that the Restricted Stock is granted under and
governed by the terms and conditions of this Agreement. Employee has reviewed
this Agreement in its entirety. In addition, Employee has had an opportunity to
obtain the advice of legal counsel and/or financial advisor prior to executing
this Agreement and fully understands all provisions of this Agreement. Employee
hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to this
Agreement. Employee further agrees to notify the Company upon any change in the
residence address indicated below.

 

PHOENIX TECHNOLOGIES LTD.      EMPLOYEE

/s/ Scot C. Taylor

    

/s/ Woodson Hobbs

Scott C. Taylor      Signature

Senior Vice President, General Counsel and

Secretary

       Date:  

 

     Date:  

 

 

  Initials:      WH         EXECUTION COPY



--------------------------------------------------------------------------------

CONSENT OF SPOUSE

The undersigned spouse of                                         
                , the Employee, has read and hereby approves the terms and
conditions of the Agreement. In consideration of the Company’s granting his or
her spouse Restricted Stock as set forth in the Agreement, the undersigned
hereby agrees to be irrevocably bound by the terms and conditions of the
Agreement and further agrees that any community property interest shall be
similarly bound. The undersigned hereby appoints the undersigned’s spouse as
attorney-in-fact for the undersigned with respect to any amendment or exercise
of rights under the Agreement.

 

 

Spouse of Employee

 

  Initials:      WH         EXECUTION COPY



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF WITHHOLDING ELECTION

PHOENIX TECHNOLOGIES LTD.

 

TO: Phoenix Technologies Ltd.

FROM:

 

  RE: WITHHOLDING ELECTION

This Notice of Withholding Election is made in accordance with Section 13 of the
Agreement. Capitalized terms used in this Notice of Withholding Election without
definition shall have the meanings given to them in the Agreement.

I hereby certify the following:

1. My correct name, taxpayer identification number and current address are set
forth at the end of this Notice of Withholding Election.

2. I am the original recipient (or his/her beneficiary or authorized
representative) of the Grant which covers
                                         shares of the Company’s Common Stock.

3. This Notice of Withholding Election relates to
                                     shares of the Common Stock that are
scheduled to vest under the terms of the Grant on
                                                  (the “Tax Date”). The number
set forth above shall be deemed changed as appropriate to reflect adjustments in
the Company’s capitalization as in accordance with the Agreement.

4. I hereby elect to have the Company withhold that number of shares of Common
Stock with a “Fair Market Value” (as such term is defined in the Company’s 1999
Stock Plan) equal to the amount required to satisfy the withholding obligations
arising upon the vesting of the number of shares set forth in paragraph 3 above.

5. This Notice of Withholding Election is made prior to the Tax Date and is
otherwise properly made pursuant to Section 13 of the Agreement.

6. I understand that this Notice of Withholding Election may not be revised,
amended or revoked by me and shall remain in effect to satisfy future
withholding obligations unless I make a time election for such future
withholding obligations.

7. The Agreement has been made available to me by the Company, I have read and
understand the Agreement and I have no reason to believe that any of the
conditions therein to the making of this election have not been met.

 

  Initials:      WH         EXECUTION COPY



--------------------------------------------------------------------------------

 

    

 

Signature        Date

 

    

 

Print Name      Taxpayer Identification No. Address:  

 

      

 

      

 

    

 

  Initials:      WH         EXECUTION COPY